DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A and Species F, is acknowledged.  Election was made with traverse in the reply filed December 22, 2021.  Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden.  This is found not persuasive because the entire application contains a number of species that are patentably distinct from one another and including divergent claimed subject matter that separates the species.  Such recognized divergent subject matter is a burden to examination.  However, after conducting a prior art search, Examiner finds that independent claim 1 is allowable over the prior art of record under 35 USC 102 and 35 USC 103 (although subject to the rejection under 35 USC 112(b), below).  Because claim 1 is allowable over the prior art of record, the restriction is therefore WITHDRAWN and claims 1-18 are fully examined herein.

Drawings
The drawings are objected to because reference numeral 1’ in Figure 6 should be amended to recite reference numeral 1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “human body” on line 4.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “a human body.”
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the water leakage” on line 11.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “water leakage.”
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “human body” on line 4.  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the human body.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
Claim 1 recites the “[s]wimming goggles, including a pair of bodies, lenses, and protection pads, and a head strap characterized in that:  each lens has a window…” on lines 1-2.  As such, because there are two lenses and each lens includes a window, the swimming goggles would include two windows.  However, claims 2-18 are replete with limitations merely reciting “the window.”  These recitations of “the window” render the claims indefinite because it is impossible to determine which window of the two windows the limitation “the window refers to.”  The claims include similar issues with the 
Claim 1 recites the limitation “through which a heat on an inner side of the lens produced by human body in form of fog and water particles permeates toward an outer side of the lens as a way of fog dispersion; relatively, fog on the outer side of the lens is soon turned into water drops through condensation.”  This limitation renders the claim indefinite at least because it is unclear what the term “relatively” signifies in this situation (i.e. relative to what?).  Likewise, it is impossible to determine the metes and bounds of the subjective term “soon.”  It is additionally believed that the limitation may contain typographical and/or grammatical error(s) that are affecting its readability?
Claim 1 recites the limitation “because of the effect of surface tension within the condensed water drops, water molecules pull each other as a stable state and are unable to be separated from the water drops toward the inner side of the lens so that the water leakage of the swimming goggles is eliminated and waterproof function thereof is thus achieved.”  This limitation renders the claim indefinite at least because it is unclear what the phrase “stable state” signifies in this particular context?
Dependent claims are rejected at least for depending from a rejected claim.

Allowable Subject Matter
Claims 1-18 are free from prior art-based rejections under 35 USC 102 and 35 USC 103.  However, claims 1-18 remain subject to the rejection under 35 USC 112(b), above.  Examiner respectfully notes that amendments to the claims, other than to address the rejection under 35 USC 112(b) and claim objections (e.g. to broaden the scope of the claims), may result in prior art-based rejection(s) in future office action(s).
In the interest of promoting compact prosecution, Examiner has taken the liberty of drafting a set of proposed claims that is believed to be in condition for allowance and free from rejections under 35 USC 112(b) (see below).  These proposed claims are believed to be at least as broad in scope as claims 1-18 presented by Applicant.  Applicant is respectfully invited to review the proposed claims to determine whether they are consistent with the disclosed invention.  If Applicant is amenable to the proposed claims, they could be filed as a response to this office action and would likely result in a notice of allowance (subject to an updated search at that time).  Likewise, if upon review of the proposed claims, Applicant discovers errors or limitations which could be improved, Applicant is invited to schedule an interview with Examiner to discuss further.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Proposed Claims
	Claim 1 (Currently amended) Swimming goggles, comprising a pair of bodies, lenses and protection pads, and a head strap, 
	wherein each lens has a window, each respective window being connected with a ventilated waterproof device that is watertight but not airtight and configured so that, any fog containing water particles produced on an inner side of the lens by a wearer of 
	wherein fog that has permeated to the outer side of the lens is turned into water drops through condensation, the water drops being too large to undergo reverse permeation into the inner side of the lens.  
	Claim 2 (Currently amended) The swimming goggles of Claim 1, wherein each ventilated waterproof device includes a ventilated waterproof film having a plurality of micropores, each ventilated waterproof film being fixed on the respective window.  
	Claim 3 (Currently amended) The swimming goggles of Claim 2, wherein each of the plurality of micropores of the respective ventilated waterproof film has a pore diameter of 0.1 ~0.5 m.  
	Claim 4 (Currently amended) The swimming goggles of Claim 2, wherein each window is disposed at a lower edge, an upper edge, a lower corner of a side edge, or an upper corner of the side edge of the respective lens to not obstruct a view of the wearer's eyes.  
	Claim 5 (Currently amended) The swimming goggles of Claim 4, wherein a periphery of each window forms a depression, at least a perimeter edge of its respective ventilated waterproof film corresponding to the depression, each depression having an adhesive area by which the ventilated waterproof film is fixed on its respective window.  
	Claim 6 (Currently amended) : The swimming goggles of Claim 5, wherein the periphery of each window forms the respective depression, the perimeter edge of each ventilated waterproof film corresponding to the respective depression and having adhesive areas by which each ventilated waterproof film is fixed on the respective 
	Claim 7 (Currently amended) The swimming goggles of Claim 5, wherein each ventilated waterproof device further comprises an arc shield having a plurality of through holes, each ofPage 3 of 7Application No.: 16/683,190Reply to Office Action dated October 28, 2021 the plurality of through holes is larger than each of the plurality of the micropores of the ventilated waterproof film, the arc shield being fixed on the outer side of the lens of the respective window.  
	Claim 8 (Currently amended) The swimming goggles of Claim 6, wherein each ventilated waterproof device further comprises an arc shield having a plurality of through holes, each of the plurality of the through holes is larger than each of the plurality of the micropores of the ventilated waterproof film, the arc shield being fixed on the outer side of the lens of the respective window.  
	Claim 9 (Currently amended) The swimming goggles of Claim 1, wherein each ventilated waterproof device includes a frame and a ventilated waterproof film, the frame having a tight fit to the respective window, the frame having mounting holes, the ventilated waterproof film having a plurality of the micropores, the plurality of the micropores are arranged on the respective mounting holes.  

	Claim 11 (Currently amended) The swimming goggles of Claim 9, wherein each frame is a rubber sleeve including said mounting holes and a neck, an external diameter of each neck being slightly greater than a diameter of the window to create the tight fit to the window.  
	Claim 12 (Currently amended) The swimming goggles of Claim 11, wherein a joint between the neck of each frame and its respective window being secured with a glue.  
	Claim 13 (Currently amended) The swimming goggles of Claim 1, wherein each ventilated Page 4 of 7Application No.: 16/683,190Attorney Docket No.: AM9004N_AM-2191004Reply to Office Action dated October 28, 2021waterproof device includes a frame and a ventilated waterproof film, each frame including a base and a wearing ring, each wearing ring being defined with a channel to fit to a periphery of its respective window, the base being arranged with a clamping slot which clamps the wearing ring from the outer side of the lens to fix the wearing ring onto the window, the base having mounting holes corresponding to the window of the respective lens, the ventilated waterproof film having a plurality of micropores and being fixed on the mounting holes from the inner side of the respective lens.  
	Claim 14 (Currently amended) The swimming goggles of Claim 13, wherein each frame is made of polycarbonate resin, and each wearing ring is made of rubber elastomer.  

	Claim 16 (Previously presented) The swimming goggles of Claim 13, wherein each of the plurality of the micropores of the ventilated waterproof film has a pore diameter of 0.1 0.5 m.  
	Claim 17 (Previously presented) The swimming goggles of Claim 16, wherein the ventilated waterproof film is made of polytetrafluoroethylene, and the plurality of the micropores are formed on the ventilated waterproof film by means of extrusion and stretch.  
	Claim 18 (Previously presented) The swimming goggles of Claim 2, wherein the ventilated waterproof film is made of polytetrafluoroethylene, and the plurality of the micropores are formed on the ventilated waterproof film by means of extrusion and stretch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732